Citation Nr: 1042092	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  08-29 883A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1966 to December 1968.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2006 rating decision by the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  This case was before the Board in January 2010 
when it was remanded for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action on his part is required.


REMAND

Initially, the Board notes that effective July 13, 2010, 38 
C.F.R. § 3.304(f) (3) (stressor related to prisoner-of-war (POW) 
experience) and (f)(4) (stressor of in-service personal assault) 
were renumbered, respectively as (f)(4) and (f)(5), and a new 
(f)(3) was added which reduces the evidentiary burden of 
establishing a stressor when it is related to a fear of hostile 
military or terrorist activity.  See 75 Fed. Reg. 39843 through 
39852 (July 13, 2010).  The revised paragraph (f) (3) reads as 
follows: 

(f)(3) If a stressor claimed by a veteran 
is related to the veteran's fear of hostile 
military or terrorist activity and a VA 
psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA 
has contracted, confirms that the claimed 
stressor is adequate to support a diagnosis 
of [PTSD] and that the veteran's symptoms 
are related to the claimed stressor, in the 
absence of clear and convincing evidence to 
the contrary, and provided the claimed 
stressor is consistent with the places, 
types, and circumstances of the veteran's 
service, the veteran's lay testimony alone 
may establish the occurrence of the claimed 
in-service stressor.  For purposes of this  
paragraph, "fear of hostile military or 
terrorist activity" means that a veteran 
experienced, witnessed, or was confronted 
with an event or circumstance that involved 
actual or threatened death or serious 
injury, or a threat to the physical 
integrity of the veteran or others, such as 
from an actual or potential improvised 
explosive device; vehicle-imbedded 
explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms 
fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and 
the veteran's response to the event or 
circumstance involved a psychological or 
psycho-physiological state of fear, 
helplessness, or horror.

The Board also notes that the January 2010 Remand directed the 
AMC/RO to: contact the Veteran and request that he provide as 
much detail as possible regarding the claimed stressors; 
undertake necessary action to attempt to verify the occurrence of 
the Veteran's alleged in-service stressors; and, if a claimed 
stressor is verified, arrange for the Veteran to be scheduled for 
a VA psychiatric examination.  The AMC/RO was to then 
readjudicate the claim.  However, the revision in the law now 
requires modification of the previous Board remand.

A July 2010 RO PTSD checklist appears to indicate that the AMC/RO 
conceded the Veteran's stressor.  However, no further development 
was accomplished.  In this regard, it appears that the AMC 
requested that the Veteran be scheduled for a VA examination; 
however, no examination report has been associated with the 
claims file.  In addition, no supplemental statement of the case 
was issued.  Reference is made to VA Training Letter 10-05 issued 
on July 16, 2010, regarding the revised PTSD standards, and the 
RO is advised to follow those guidelines.

A remand by the Board confers on the appellant, as a matter of 
law, the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  The Board regrets any 
further delay in this case, but it has no recourse but to REMAND 
the case for the following action:

1.  The AMC/RO should contact the Veteran 
and request that he provide as much detail 
as possible regarding the claimed 
stressors.

2.  Following receipt of additional data 
from any and all sources, the Veteran 
should be scheduled for a VA psychiatric 
examination.  All indicated tests and 
studies are to be performed.  Prior to the 
examination, the claims folder and a copy 
of this remand must be made available to 
the psychiatrist or psychologist 
performing the examination for review of 
the case.  A notation to the effect that 
this record review took place should be 
included in the report of the examiner.  
Pursuant to VA Training Letter 10-05, 
issued on July 16, 2010, the examining 
psychologist or psychiatrist is to note 
that: If a diagnosis of PTSD is made, the 
examiner must now also determine if the 
veteran's claimed stressor is related to 
the veteran's fear of in-service hostile 
military or terrorist activity."  

The examination must be conducted 
following the protocol in VA's Disability 
Examination Worksheet for Initial 
Evaluation for Post-Traumatic Stress 
Disorder Examination, revised on April 2, 
2007. In addition to the other 
information provided in the 
examination report, the examiner must 
state whether or not the claimed 
stressor is related to the Veteran's 
fear of hostile military or terrorist 
activity.

Based on a review of the record, and 
examination of the Veteran, and 
considering the stressors, the examiner 
should offer an opinion as to whether it 
is at least as likely as not (50 percent 
probability or greater) that the Veteran 
has PTSD related to an event in service.  
The opinion should be provided based on 
the results of examination, a review of 
the medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

4.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal.  
All applicable laws and regulations should 
be considered.  The provisions of 38 
C.F.R. § 3.304(f) (3) (effective July 13, 
2010) should be applied, if pertinent.  If 
the benefit sought remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


